DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
This is in response to application no. 17/182,689 filed on February 23, 2021. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objection
Claim 19 is objected to due to the following informalities:
Claim 19 is objected to because claim 19 inconsistently recites the term “guidance route” (lines 3 and 6) and “guide route” (lines 8-9). Appropriate correction is required. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8, 16 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
	Claim 1 recited the limitation “acquiring a presence or an absence of a predetermined input from the outside to parked vehicles parked in a predetermined parking area m which a
plurality of vehicles are parked.” It is unclear what is meant by “from the outside to parked vehicles” in the claim. Furthermore, there is insufficient antecedent basis for “the outside to parked vehicles” in the claim, thereby renders the claim indefinite. 

Claim 1 recites the limitation “issuing a command for activating a first vehicle sensor configured to detect a peripheral information of a first vehicle and provided to the first vehicle based on the predetermined input to the target vehicle, the first vehicle being a vehicle parked around the target vehicle in the predetermined parking area.” It is unclear what is meant by “and provided to the first vehicle based on the predetermined input to the target vehicle,” in the claim, thereby renders the claim indefinite. 

Claim 16 recites the limitation “select a second vehicle, which is a vehicle parked around the first vehicle and which is a parked vehicle differing from the target vehicle and the first vehicle.” The phrase “which is a parked vehicle” in the claim renders the claim vague as it is not clear which vehicles (either the first vehicle or the target vehicle) the phase is referring to, thereby renders the claim indefinite. 
Claim 20 recites the limitation “acquiring a presence or an absence of a predetermined input from an outside to parked vehicles parked in a predetermined parking area in which a 
Claims 2-8 are rejected based on their dependency from the rejected claims(s). 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: “the controller is configured to execute: acquiring a presence or an absence of a predetermined input from the outside to parked vehicles parked in a predetermined parking area in which a plurality of vehicles are parked…”(in claim 1); “ the controller is configured to select the first vehicle based on image information acquired…”(in claim 5); “the controller is configured to select the first vehicle based on image information acquired…”(in claim 6); “the 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: See Figure 2 and Paragraph 0023 of the current application.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-17 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hutchings Pub. No. US 2013/0342333 A1.

Regarding claim 1, Hutchings discloses an information processing apparatus comprising a controller, wherein the controller is configured to execute: acquiring a presence or an absence of a predetermined input from the outside to parked vehicles parked in a predetermined parking area in which a plurality of vehicles are parked (Figs. 2, 7, ¶0053-At least one vehicle within the network may transmit one or more messages to an event responder regarding the detected object and/or event), identifying a target vehicle for which the predetermined input is present among the parked vehicles (¶0056-The message(s) transmitted to the vehicle(s) of the surveillance network and/or the event responder may include information identifying the detecting vehicle 102), and issuing a command for activating a (¶0055-one or more messages may be sent from the detecting vehicle to a nearby vehicle regarding the presence of an object or event. The vehicle receiving the message(s) may be configured to activate the camera based on the receipt of such message(s)), the first vehicle (i.e., the nearby vehicle) being a vehicle parked around the target vehicle (i.e., detecting vehicle 102) in the predetermined parking area (Fig. 7, ¶0064- vehicles parked in a parking garage). 

Regarding claim 2, Hutchings discloses the information processing apparatus of claim 1, wherein the first vehicle sensor is configured to photograph the periphery of the first vehicle (Fig. 2, 7, ¶0065-At least one vehicle in the surveillance network, which may be the vehicle closest to the vehicle transmitting the message(s), may receive the message(s) and begin capturing images of the detected person(s)).

Regarding claim 3, Hutchings discloses the information processing apparatus of claim 1, wherein the first vehicle (i.e., the nearby vehicle) is a vehicle parked in a predetermined area  (Fig. 7, ¶0064- vehicles parked in a parking garage) including the target vehicle among the parked vehicles  (detecting vehicle 102).
Regarding claim 4, Hutchings discloses the information processing apparatus of claim 3, wherein the first vehicle includes a vehicle parked alongside the target vehicle in a longitudinal direction that is a direction of travel of the target vehicle (Fig. 7, parked vehicles including detecting vehicle 102 and the nearby vehicles).
(Fig. 7, ¶¶0045, 0047,0054-the vehicle 102 captures images of the object 210 and/or person(s) 212 as still images and/or video (generally referred to herein as "images"). To inform the event responders 208 of the captured activity, the images 202 may be transmitted to the event responder 208 via the network 134. …GPS information 200 may also be transmitted to the event responders 208, which may be used for tracking the carjacker, identifying the location of the vehicle, identifying the location of the object, and the like. ...Using location information, vehicle 102 may also determine which vehicles can capture images of the detected object(s), person(s) and/or the surrounding environment based on location of the vehicle(s)).
Regarding claim 6, Hutchings discloses the information processing apparatus of claim 4, wherein the controller is configured to select the first vehicle based on image information acquired by (Fig. 7, ¶¶0045, 0047,0054-the vehicle 102 captures images of the object 210 and/or person(s) 212 as still images and/or video (generally referred to herein as "images"). To inform the event responders 208 of the captured activity, the images 202 may be transmitted to the event responder 208 via the network 134. …GPS information 200 may also be transmitted to the event responders 208, which may be used for tracking the carjacker, identifying the location of the vehicle, identifying the location of the object, and the like. ...Using location information, vehicle 102 may also determine which vehicles can capture images of the detected object(s), person(s) and/or the surrounding environment based on location of the vehicle(s)) and installation type sensor configured to photograph the (Figs. 2, 7, ¶¶0053, 0055- Based on the communication between the vehicles and the activation of the camera(s) 126 in each vehicle, a surveillance region may be created (block 312). The surveillance region may be a cooperative network of multiple vehicles which capture images of the environment outside of the vehicle including, but not limited to, objects, persons, and surroundings as an aggregate field of view).
Regarding claim 7,  Hutchings discloses the information processing apparatus of claim 3, wherein the first vehicle sensor is configured to photograph the periphery of the first vehicle (Figs. 2, 7, ¶¶0053, 0055- Based on the communication between the vehicles and the activation of the camera(s) 126 in each vehicle, a surveillance region may be created (block 312). The surveillance region may be a cooperative network of multiple vehicles which capture images of the environment outside of the vehicle including, but not limited to, objects, persons, and surroundings as an aggregate field of view).
Regarding claim 8, Hutchings discloses the information processing apparatus of claim 7, wherein the controller is configured to: select a second vehicle, which is a vehicle parked around the vehicle and which differs from the target vehicle and the first vehicle, based on image information from the first vehicle sensor, and issue a command to activate a second vehicle sensor provided in the second vehicle and to detect peripheral information of the second vehicle (¶0047-Using location information, vehicle 102 may also determine which vehicles can capture images of the detected object(s), person(s) and/or the surrounding environment based on location of the vehicle(s).¶0055-one or more messages may be sent from the detecting vehicle to a nearby vehicle regarding the presence of an object or event. The vehicle receiving the message(s) may be configured to activate the camera based on the receipt of such message(s)) . Note that in Hutchings any one of the vehicles as shown in Fig. 7 may be determined to capture the surrounding environment. 
Regarding claim 9-16, claims 9-16 are directed to an information processing apparatus and includes limitations similar to claims 1-8. Thus, claims 9-16 are rejected due to similar reasons set forth above with respect to claims 1-8.
Regarding claim 17, Hutchings discloses the information processing apparatus of claim 1, wherein the predetermined input is an external impact to the target vehicle (¶0042-Additionally communicating with the computing unit 106 may be one or more interior sensors 144a, 144b . . . 144n (generally referred to herein as interior sensors 144) and one or more exterior sensors 146a, 146b . . . 146n (generally referred to herein as exterior sensors 146).  exterior sensors 146 may include proximity sensors which may detect the proximity of one or more vehicles for establishing the surveillance network with the nearby vehicles…Additional exterior 146 and/or interior 144 sensors may include,…interior ultrasonic sensors for intrusion detection (e.g., glass breakage)).
Regarding claim 20, claim 20 is directed to an information processing method and includes limitations similar to claim 1. Thus, claim 20 is rejected due to similar reasons set forth above with respect to claim 1. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hutchings Pub. No. US 2013/0342333 A1 in view of Miyuki (JP 2018-156251 A1).
Regarding claim 18, Hutchings does not explicitly disclose wherein the predetermined input is a predetermined request from a user of the target vehicle.
However, Miyuki discloses wherein the predetermined input is a predetermined request from a user of the target vehicle (abstract: When the vehicle user makes a vehicle position guidance request using the communication terminal, the vehicle surrounding monitoring function is activated).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Hutchings to include wherein the predetermined input is a predetermined request from a user of the target vehicle as taught by 

Allowable Subject Matter
Claim 19 would be allowable if rewritten to overcome the objection, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following are the prior arts made of record and not relied upon are considered pertinent to applicant's disclosure. 
Seaman (Pub. No. US 20210006754 A1) describes a security systems having dynamic camera placement.
Mazuir (Patent No. US 10176718 B1) describes determining a route to a parked vehicle. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHNAEL AYNALEM whose telephone number is (571)270-1482.  The examiner can normally be reached on M-F 9AM-5:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NATHNAEL AYNALEM/Primary Examiner, Art Unit 2488